UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4517


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOSEPH M. MARTIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:15-cr-00061-JMC-1)


Submitted: January 21, 2020                                  Decided: February 12, 2020


Before KEENAN and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Erica M. Soderdahl, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Greenville, South Carolina, for Appellant. Brook Bowers
Andrews, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph M. Martin appeals the district court’s judgment revoking his supervised

release and sentencing him to 23 months’ imprisonment. Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that there are no meritorious

grounds for appeal but questioning whether the district court abused its discretion in

revoking Martin’s supervised release term or committed reversible sentencing error.

Although advised of his right to do so, Martin has not filed a pro se supplemental brief.

The Government declined to file a brief. We affirm.

       We review the district court’s revocation of supervised release for abuse of

discretion and the court’s factual determinations underlying the conclusion that a violation

occurred for clear error. United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015).

Martin admitted both violations asserted in the revocation proceeding. We therefore

discern no abuse of discretion in the revocation of Martin’s term of supervised release.

       Turning to Martin’s sentence, “[a] district court has broad discretion when imposing

a sentence upon revocation of supervised release.” United States v. Webb, 738 F.3d 638,

640 (4th Cir. 2013). We will affirm a revocation sentence that “is within the prescribed

statutory range and is not plainly unreasonable.” United States v. Crudup, 461 F.3d 433,

440 (4th Cir. 2006).      “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable at all.” United States v.

Thompson, 595 F.3d 544, 546 (4th Cir. 2010). A revocation sentence is procedurally

reasonable where, as here, the district court adequately explains the sentence after

considering the Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a)

                                             2
(2018) factors. United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017); see 18 U.S.C.

§ 3583(e) (2018). A revocation sentence is substantively reasonable if the court states a

proper basis for concluding that the defendant should receive the sentence imposed, up to

the statutory maximum. Crudup, 461 F.3d at 440. “A court need not be as detailed or

specific when imposing a revocation sentence as it must be when imposing a post-

conviction sentence, but it still must provide a statement of reasons for the sentence

imposed.” Thompson, 595 F.3d at 547 (internal quotation marks omitted). Only if a

sentence is either procedurally or substantively unreasonable will we determine whether it

is plainly so. United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).

      The district court properly calculated an advisory policy statement range of 18 to 24

months, because Martin’s unserved portion of a prior home detention was properly

calculated and counted as unserved imprisonment. See U.S. Sentencing Guidelines Manual

§§ 7B1.3(d), 7B1.4 (b)(3)(A), p.s. (2018). The court further credited Martin with one

month for detention on dismissed state charges. The court considered the positive aspects

of Martin’s circumstances, including that he attempted to pay restitution. The court also

noted Martin’s challenging behavioral health issues. However, the court also considered

the seriousness of the violations and the multiple opportunities of assistance that it

previously afforded Martin, without success. We conclude that the selected revocation

sentence, which is within both the statutory maximum and the properly calculated policy

statement range, is neither procedurally nor substantively unreasonable.

      In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the revocation judgment. This

                                            3
court requires that counsel inform Martin, in writing, of the right to petition the Supreme

Court of the United States for further review. If Martin requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Martin.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              4